       Case 1:17-cv-07862-KPF Document 114 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

XIAOYAN LIU, GUIZHEN LI, LIBERATO
TENELEMA, FENG WU DU, SHUI XIN
MO, CHONG CHEN, and JUN GENG
LI,

                          Plaintiffs,              17 Civ. 7862 (KPF)

                   -v.-                                 ORDER

CANTEEN 82 INC., ALLEN LI, SONG
ZHENG, and YEH CHING,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 11, 2020, the Court held a hearing on attorney Carolyn

Shields’s motion to withdraw as counsel for Defendant Allen Li. (Dkt. #111).

Ms. Shields’s motion is GRANTED. The Clerk of Court is directed to terminate

Ms. Shields as counsel for Defendant Allen Li.

      As discussed during the conference, Ms. Shields is directed to provide to

Plaintiffs’ counsel the most recent contact information she has for Defendants

Allen Li and Ching Yeh.

      SO ORDERED.

Dated: December 11, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
